Blackford, J.'
— This was an action of slander brought by the plaintiff in error. The declaration contains six counts.
The first count states that before the committing of the grievances, &c., a certain complaint had been pending before a certain justice of the peace, wherein the State of Indiana was plaintiff, &c.; and that, on the trial, the plaintiff was sworn and gave evidence as a witness on behalf of the state; yet the defendant well knowing the premises, in a certain discourse, &c., of and concerning the plaintiff, &e., falsely and maliciously spoke of and concerning the plaintiff, and of and concerning his said evidence at said trial, the false, scandalous, malicious, and defamatory words following, that is to say, “He” (meaning the plaintiff) “took a false oath.”
The second, third, and fifth counts, are similar to the first.
The fourth count alleges that in a certain other discourse, which the defendant then and there had of and concerning the plaintiff, &c., he, the defendant, then and there spoke and published of and concerning the plaintiff, &c., the false, scandalous, malicious, and defamatory words following, that is to say, “You” (meaning the plaintiff) “are a thief.” The words laid in the sixth count are, “ He ” (the plaintiff meaning) “ is a thief.”
D. Wallace, for the plaintiff.
L. P. Ferry, for the defendant.
The declaration concludes by alleging general damage in the usual form.
There was a general demurrer to each of the counts; and the demurrers were sustained. Judgment for the defendant.
The first, second, third, and fifth counts are insufficient. The words here complained of are not in themselves actionable. They amount only to a charge that the plaintiff was forsworn, which is not in itself actionable. Holt v. Scholefield, 6 T. R. 691. These counts, it is true, contain the requisite inducement- and colloquium, but they omit the innuendo which is necessary, in such cases, to explain the defendant’s meaning by reference to the previous matter. There is no objection to the other counts. The words there laid do, of themselves, import a crime; and there was consequently no occasion for an innuendo explaining their meaning.

Per Curiam.

— The judgment is reversed with costs. Cause remanded, &c.